Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/669,769 filed on 07/01/2022.  Claim(s) 1-10 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Double Patenting
Claim(s) 1-10 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 10,499,113 in view of Otsuka (US 2014/0133568) in view of Hall et al. (US 2003/0174768). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claim(s) 1, 2, 7, 8, and 9-10 of the instant application corresponds to that of Claim(s) 1, 2, 7, and 8 of patented application except that pending application in claim(s) 1, 2, 7, 8, and 9-10 contains additional limitation wherein the plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle, and a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture. In an analogous art, Otsuka teaches wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; each of the plurality of regions is a rectangle, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.
In an analogous art, Hall teaches a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture (Paragraph 0025 teaches processing divided among encoders 56A-F. Each encoder 56A-F processes a different section of the full HDTV image. Fig.3, Paragraph 0026 teaches a 1920 pixel HDTV image. Registers are programmed for a vertical processing orientation and a 16 pixel overlap. Paragraph 0027 teaches image 100 will be divided into six portions 102A-F. The portions are generally equal with the exception of any programmed overlap. Portions 102A and 102F have a total overlap of 16 pixels, while 102B-102E would have a total overlap of 32 pixels, overlapping adjacent portions on each side. Paragraph 0028 teaches it should be appreciated that image 100 is described herein as being processed vertically for exemplary purposes only, and that the same concepts could be applied to the horizontal processing of image 100. Fig.4, Paragraph 0029 teaches encoding portions according to desired overlap, total image size, and whether the image is processed horizontally or vertically). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture, as taught by Hall, for the advantage of simplifying system processing, by only needing the system to worry about top and bottom overlaps, streamlining the processing needed.
Claim 3 of instant application corresponds to claim 3 of patent.
Claim 4 of instant application corresponds to claim 4 of patent.
Claim 5 of instant application corresponds to claim 5 of patent.
Claim 6 of instant application corresponds to claim 6 of patent.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al. (US 2015/0208095), in view of Otsuka (US 2014/0133568), and further in view of Hall et al. (US 2003/0174768).
Consider claims 1 and 7, Schierl teaches a transmission method and a transmitting apparatus (Fig.12) comprising: 
a divider that divides a picture into a plurality of regions (Fig.12, Paragraph 0204 teaches video content 16 broken into sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0323 teaches picture may be divided into tiles which may compose four quadrants of the picture 110 as indicated with reference signs 112a-112d. The whole picture 110 may form one tile or may be segmented into more than one tile); 
an encoder (encoder 10-Fig.12) that generates a plurality of pieces of encoded data that respectively correspond to the plurality of regions by encoding the plurality of regions such that each of the plurality of regions can be decoded independently (Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0321 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0326 teaches tiles are en/decodable independent from each other. The encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other); 
a packetizer that packetizes the generated plurality of pieces of encoded data in a plurality of packets such that pieces of encoded data for different regions are not stored in one packet (Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable); and 
a transmitter that transmits the plurality of packets (Paragraph 0207 teaches encoding versions of sub-portions 24 into one or more payload packets of a sequences of packets of video data stream 22, to be rendered suitable for transmission over a network. Paragraph 0214 teaches decoder 12 receiving the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12).
Schierl does not explicitly teach wherein the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and
each of the plurality of regions is a rectangle, and a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.
In an analogous art, Otsuka teaches wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl to include wherein a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; each of the plurality of regions is a rectangle, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.
Schierl and Otsuka do not explicitly teach a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.	In an analogous art, Hall teaches a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture (Paragraph 0025 teaches processing divided among encoders 56A-F. Each encoder 56A-F processes a different section of the full HDTV image. Fig.3, Paragraph 0026 teaches a 1920 pixel HDTV image. Registers are programmed for a vertical processing orientation and a 16 pixel overlap. Paragraph 0027 teaches image 100 will be divided into six portions 102A-F. The portions are generally equal with the exception of any programmed overlap. Portions 102A and 102F have a total overlap of 16 pixels, while 102B-102E would have a total overlap of 32 pixels, overlapping adjacent portions on each side. Paragraph 0028 teaches it should be appreciated that image 100 is described herein as being processed vertically for exemplary purposes only, and that the same concepts could be applied to the horizontal processing of image 100. Fig.4, Paragraph 0029 teaches encoding portions according to desired overlap, total image size, and whether the image is processed horizontally or vertically).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl and Otsuka to include a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture, as taught by Hall, for the advantage of simplifying system processing, by only needing the system to worry about top and bottom overlaps, streamlining the processing needed.

Consider claim 2, Schierl teaches a reception method for a receiving apparatus (decoder 12-Fig.14) including a plurality of decoders (Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or WPP parallel processing/decoding. Paragraph 0224 teaches likewise any decoder such as network entity 68 may decode the tiles 70 in parallel. Paragraph 0326 teaches encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other), the reception method comprising: 
receiving a plurality of packets, the plurality of packets being obtained by packetizing a plurality of pieces of encoded data (Paragraph 0214 teaches a decoder 12 receives the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable), the plurality of pieces of encoded data being obtained by encoding a plurality of regions of a picture such that the plurality of regions are decoded independently (Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0321 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0326 teaches tiles are en/decodable independent from each other. The encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other), and the packetizing being performed such that pieces of encoded data for different regions are not stored in a single packet (Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable); 
decoding the plurality of packets in parallel by using the plurality of decoders (Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or WPP parallel processing/decoding. Paragraph 0224 teaches likewise any decoder such as network entity 68 may decode the tiles 70 in parallel. Paragraph 0326 teaches encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other),
wherein the plurality of packets are received as data for the picture in a same location where the plurality of pieces of encoded data are stored (Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable. Paragraph 0354 teaches reception of video data stream having video content encoded in units of sub-portions, each sub-portion encoded into one or more payload packets).
Schierl does not explicitly teach the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and
each of the plurality of regions is a rectangle, and a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.
In an analogous art, Otsuka teaches a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl to include a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.
Schierl and Otsuka do not explicitly teach a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.	In an analogous art, Hall teaches a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture (Paragraph 0025 teaches processing divided among encoders 56A-F. Each encoder 56A-F processes a different section of the full HDTV image. Fig.3, Paragraph 0026 teaches a 1920 pixel HDTV image. Registers are programmed for a vertical processing orientation and a 16 pixel overlap. Paragraph 0027 teaches image 100 will be divided into six portions 102A-F. The portions are generally equal with the exception of any programmed overlap. Portions 102A and 102F have a total overlap of 16 pixels, while 102B-102E would have a total overlap of 32 pixels, overlapping adjacent portions on each side. Paragraph 0028 teaches it should be appreciated that image 100 is described herein as being processed vertically for exemplary purposes only, and that the same concepts could be applied to the horizontal processing of image 100. Fig.4, Paragraph 0029 teaches encoding portions according to desired overlap, total image size, and whether the image is processed horizontally or vertically).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl and Otsuka to include a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture, as taught by Hall, for the advantage of simplifying system processing, by only needing the system to worry about top and bottom overlaps, streamlining the processing needed.

Consider claim 8, Schierl teaches a receiving apparatus (decoder 12-Fig.14) comprising: 
a receiver that receives a plurality of packets, the plurality of packets being obtained by packetizing a plurality of pieces of encoded data (Paragraph 0214 teaches a decoder 12 receives the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable), the plurality of pieces of encoded data being obtained by encoding a plurality of regions of a picture such that the plurality of regions are decoded independently (Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0321 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0326 teaches tiles are en/decodable independent from each other. The encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other), the packetizing being performed such that pieces of encoded data for different regions are not stored in a single packet (Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable); 
a plurality of decoders that decode the plurality of packets in parallel (Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or WPP parallel processing/decoding. Paragraph 0224 teaches likewise any decoder such as network entity 68 may decode the tiles 70 in parallel. Paragraph 0326 teaches encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other),
wherein the different packet (Paragraph 0207 teaches encoding versions of sub-portions 24 into one or more payload packets of a sequences of packets of video data stream 22, to be rendered suitable for transmission over a network. Paragraph 0214 teaches decoder 12 receiving the video data stream 22 by way of a network via which encoder 10 transmits the video data stream 22 to decoder 12. Paragraph 0208 teaches besides payload packets and the timing control packets interspersed therebetween, other packets of other type may exists as well, such as fill data packets, picture or sequence parameter set packets, AUE packets, or the like. Fig.12, Paragraph 0209 teaches payload packet 32 carries a sub-portion 24 into which picture 18 is subdivided. The encoder is configured to intersperse into the sequence 34 of packets timing control packets 36) and the plurality of packets are received as data for the picture in a same location (Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable. Paragraph 0354 teaches reception of video data stream having video content encoded in units of sub-portions, each sub-portion encoded into one or more payload packets).
Schierl does not explicitly teach the plurality of regions overlap each other on boundaries of the plurality of regions, and
respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and
each of the plurality of regions is a rectangle, and a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.
In an analogous art, Otsuka teaches a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle (Fig.6, Paragraph 0053 teaches an input image is divided into four divided images, A, B, C, and D in such a manner as to include an overlapped area OL that spreads over the boundary. The four divided images A, B, C, and D are respectively encoded by four encoders. From Fig.6, we can see the Divided Images A, B, C, D each having overlapping area, OL, corresponding to regions in the other divided images. Paragraph 0054 teaches the encoded data is sent to decoder, respectively decoded by the four decoders, where the divided images A, B, C, D and the overlapped area(s), OL, are also decoded).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl to include a plurality of regions overlap each other on boundaries of the plurality of regions, and respective pieces of encoded data of two adjacent regions include data on regions overlapping in a boundary of the two adjacent regions; and each of the plurality of regions is a rectangle, as taught by Otsuka, for the advantage of providing better processing of content, where an unnatural image due to the difference in image quality is improved in the periphery of the boundary between the output images to be composed (Otsuka – Paragraph 0056), providing greater continuity and blending between regions of divided pictures, resulting in a better overall quality of content.
Schierl and Otsuka do not explicitly teach a size in a horizontal direction of each of the plurality of regions is identical to a size in the horizontal direction of the picture.	In an analogous art, Hall teaches a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture (Paragraph 0025 teaches processing divided among encoders 56A-F. Each encoder 56A-F processes a different section of the full HDTV image. Fig.3, Paragraph 0026 teaches a 1920 pixel HDTV image. Registers are programmed for a vertical processing orientation and a 16 pixel overlap. Paragraph 0027 teaches image 100 will be divided into six portions 102A-F. The portions are generally equal with the exception of any programmed overlap. Portions 102A and 102F have a total overlap of 16 pixels, while 102B-102E would have a total overlap of 32 pixels, overlapping adjacent portions on each side. Paragraph 0028 teaches it should be appreciated that image 100 is described herein as being processed vertically for exemplary purposes only, and that the same concepts could be applied to the horizontal processing of image 100. Fig.4, Paragraph 0029 teaches encoding portions according to desired overlap, total image size, and whether the image is processed horizontally or vertically).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl and Otsuka to include a size in a horizontal direction of each of plurality of regions is identical to a size in the horizontal direction of the picture, as taught by Hall, for the advantage of simplifying system processing, by only needing the system to worry about top and bottom overlaps, streamlining the processing needed.

Consider claim 3, Schierl, Otsuka, and Hall teach further comprising determining, using header information of a packet, which region among the plurality of regions corresponds to a piece of data stored in the packet (Schierl - Paragraph 0231, 0235, 0238, 0241).

Consider claim 6, Schierl, Otsuka, and Hall teach further comprising determining one of the plurality of decoders to be used to decode the plurality of pieces of combined data, respectively, based on at least one of resolution of the picture, a method for dividing the picture into the plurality of regions, and processing capabilities of the plurality of decoders (Schierl - Paragraph 0214 teaches similar to encoder 10, decoder 12 may be able to perform parallel processing such as, for example, using tile parallel processing/decoding and/or WPP parallel processing/decoding. Paragraph 0224 teaches likewise any decoder such as network entity 68 may decode the tiles 70 in parallel. Paragraph 0326 teaches encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other; Figs.35, 39, Paragraph 0341-0344; Paragraph 0228-0230).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al. (US 2015/0208095), in view of Otsuka (US 2014/0133568), Hall et al. (US 2003/0174768), and further in view of Choi et al. (US 2002/0120885).
Consider claim 4, Schierl, Otsuka, and Hall teach wherein each of the plurality of pieces of encoded data has a one-to-one correspondence with a basic data unit, the basic data unit being a unit of data stored in one or more packets, wherein each of the plurality of pieces of encoded data is stored in the one or more packets (Schierl - Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 032 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network; Paragraph 0228-0230), and
wherein the determining includes determining that a start of payload data included in a packet having header information that includes: the identification information, is a start of the piece of encoded data of each of the plurality of regions (Schierl - Paragraph 0235, 0248-0253, 0258, 0262, 0277, 0353, 0355).
Schierl, Otsuka, and Hall do not explicitly teach header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit.
In an analogous art, Choi teaches header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit (Fig.1, Paragraph 0023 teaches user data structure includes a header block containing basic index information. Paragraph 0025 teaches header block 10 includes, a current packet number block 10C for showing order of the current packets when receiving the information divided into a number of packets, a last packet number block 10D for checking the total number of packets, etc. Based on current packet number 10C and last packet number 10D, identification information provided in header may provide information regarding the basic data unit. E.g. (1) block 10D may be set to the number one, and block 10C set equal to 10D, indicating only one packet in the basic data unit. (2) block 10D may be set to a number greater than one, including a plurality of packets, while block 10C for each packet is set to a corresponding number depending on the packet order. For block 10C, the packet header having the lowest number indicates that the packet is the first packet of the basic data unit, while the highest number in block 10C that may be equivalent to the total number of packets indicated in block 10D, would indicate that that packet is the last packet of the basic data unit. Further when the number of block 10C is any number between the lowest and highest number, it indicates that the packet is a packet other than the first and last packet in the basic data unit).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl, Otsuka, and Hall to include header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit, as taught by Choi, for the advantage of allowing the system to quickly glean information to ascertain the total amount of data that has been received and yet to be received, enabling the system to easily organize and structure data content for processing, quickly and effectively.

Consider claim 5, Schierl, Otsuka, Hall, and Choi teach wherein the determining includes determining that a start of payload data included in a packet having the header information that includes: the identification information indicating that (1) only the packet is included in the basic data unit or (2) a plurality of packets are included in the basic data unit, and that the packet is a first packet of the basic data unit; and the offset information indicating a bit length of not zero, is a start of the piece of encoded data of each of the plurality of regions (Schierl - Paragraph 0328-0332; Paragraph 0235, 0248-0253, 0258, 0262, 0277, 0353, 0355; Choi - Fig.1, Paragraph 0023, 0025).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al. (US 2015/0208095), in view of Otsuka (US 2014/0133568), Hall et al. (US 2003/0174768), and further in view of Bouazizi et al. (US 2020/0204609).
Consider claims 9 and 10, Schierl, Otsuka, and Hall teach header information of the packet (Schierl - Paragraph 0231, 0235, 0238, 0241), encoded data of the picture that includes the plurality of pieces of encoded data, piece of encoded data included in the packet (Schierl - Paragraph 0204 teaches encoder 10 is configured to encode video content 16 into a video data stream 22. Encoder is configured to do this in units of sub-portions of the frames/pictures 18, wherein the sub-portions, may for example, be slices 24 into which the pictures 18 are partitioned. Paragraph 0205 teaches encoding the video content 16 in units of the sub-portions 24. Paragraph 0321 teaches the payload packets may each encompass one or more slices. The slices may be independently decodable. Paragraph 0326 teaches tiles are en/decodable independent from each other. The encoder 10 and decoder 12 may encode/decode a picture sub-divided into tiles 112, in parallel, independent from each other. Paragraph 0207 teaches putting each slice data, i.e., each encoded slice, into one payload packet, such as a NAL unit. Packetization may serve to render the video data stream 22 appropriate for transmission via a network. Paragraph 0209 teaches one payload packet 32 per sub-portion 24 into which picture 18 is subdivided. Each payload packet 32 carries a corresponding sub-portion 24. Paragraph 0321 teaches payload packets may each encompass one or more slices that may be independently decodable), but do not explicitly teach header information of the packet includes offset information indicating a bit length from a start of data to a start piece of data included in the packet.
In an analogous art, Bouazizi teaches header information of packet includes offset information indicating a bit length from a start of data to a start piece of data included in the packet (Paragraph 0074 teaches header may contain at least the content-type and the content-location headers. The start offset field 818 (16+32*O+16*H) indicates the location of the current payload data in the object. Paragraph 0076 teaches the bytes of the object are referenced such that byte 0 is the beginning of the object. The data carried in the payload of an MMTP may consist of a consecutive portion of the object starting from the beginning of byte X, where X is the value of start offset field in the GFD packet header. Paragraph 0096 teaches (A) the data carried in the payload of a packet may consist of a consecutive portion of the object starting from the beginning of byte X, (B) the start of the offset field in the GFD packet header may be set to X).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Schierl, Otsuka, and Hall to include header information of packet includes offset information indicating a bit length from a start of data to a start piece of data included in the packet, as taught by Bouazizi, for the advantage of allowing the system to quickly access and determine locations of data within packet(s), enabling for quick processing and management of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425